                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

SHIRLEY  GARRETT                 WEBSTER,         §
DWAYNE GARRETT,                                   §
                                                  §
               Plaintiffs,                        §
                                                  §   CIVIL ACTION NO. 6:19-CV-00196-JDK
v.                                                §
                                                  §
UNITED STATES OF AMERICA,                         §
ELIZABETH SHUMAKER, BILL BARR,                    §
NANCY PELOSI, CHUCK SCHUMER,                      §
ADMINISTRATIVE OFFICE OF THE                      §
UNITES STATES COURT,                              §
               Defendants.                        §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       This action was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636. Plaintiffs Dwayne Marvin Garrett (“Mr. Garrett”) and Shirley Garrett Webster

(“Ms. Garrett”) (collectively “Plaintiffs”), proceeding pro se, have filed this lawsuit against

various Defendants.     On May 22, 2019, the Magistrate Judge issued his Report and

Recommendation (Docket No. 4), recommending that the action be dismissed with prejudice.

Plaintiffs filed Objections (Docket No. 6) to the Report and Recommendation on May 31, 2019.

       The Court reviews de novo the portions of the Magistrate Judge’s findings to which

objections have been raised. 28 U.S.C. § 636(b)(1). Having reviewed the Magistrate Judge’s

findings and Plaintiffs’ Objections, the Court OVERRULES the Objections (Docket No. 6) and

ADOPTS the Magistrate Judge’s Report and Recommendation (Docket No. 4) as the findings of

the Court.




                                              1
    I.       LEGAL STANDARD

          The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See Fed. R. Civ. P. 72; 28 U.S.C. § 636(b)(1) (“A judge of the court

shall make a de novo determination of those portions of the report or specified proposed findings

and recommendations to which objection is made.”). A court conducting a de novo review

examines the entire record and makes an independent assessment under the law. Douglass v.

United States Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded by statute on

other grounds, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

    II.      ANALYSIS

          Plaintiffs’ Objections, which are captioned as “Objection to motion for recommendation

in case # 619-CV-196-JDKJDL. This court has no jurisdiction to commit obstruction of justice,”

states in relevant part:

          This court has no jurisdiction under the Constitution of the United States under
          article 1 and 5. This is a Criminal matter which can only be resolved by the Justice
          Department, Bill Barr, and a twelve man jury under title 18 USC 1001.

Docket No. 6. Plaintiffs appear to be arguing that the Court lacks jurisdiction to dismiss the case

and that any decision in this action must instead be made by the U.S. Department of Justice and a

“twelve man jury.” Id.

          Plaintiffs are mistaken. The Court has subject matter jurisdiction under Article III, Section

2 of the United States Constitution and 28 U.S.C. § 1332. Further, the Court has inherent power

to “sua sponte dismiss an action whenever necessary to ‘achieve the orderly and expeditious

disposition of cases.’” Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164, 1167 (5th Cir. 1980)

(quoting Link v. Wabash R. Co., 370 U.S. 626, 631 (1962)). This power includes the authority to




                                                   2
dismiss a complaint on its own for failure to state a claim. Carroll v. Fort James Corp., 470 F.3d

1171, 1177 (5th Cir. 2006) (citing Shawnee Int’l, N.V. v. Hondo Drilling Co., 742 F.2d 234, 236

(5th Cir. 1984)). When dismissing a claim sue sponte, a court can dismiss an action on its own

motion as long as it employs fair procedures—fairness suggesting “both notice of the of the court’s

intention and an opportunity to respond.” Id. (quoting Bazrowx v. Scott, 136 F.3d 1053, 1054 n.5

(5th Cir. 1998)).     The Fifth Circuit has explained that a Magistrate Judge’s report and

recommendation provides sufficient notice of a court’s intention to dismiss and ample time for a

response. Alexander v. Trump, 753 F. App’x 201, 208 (5th Cir. 2018) (citing Magouirk v. Phillips,

144 F.3d 348, 359 (5th Cir. 1998)), cert. denied, 139 S. Ct. 1200 (2019). Here, the Magistrate

Judge’s Report and Recommendation (Docket No. 4) provided Plaintiffs with notice of the Court’s

intention to dismiss this action and an opportunity to respond. Plaintiffs then responded by filing

Objections. Docket No. 6. The Court therefore possesses the jurisdiction to act and the inherent

power to dismiss this action sua sponte for the failure to state a claim. Accordingly, Plaintiffs’

Objections are without merit.

       The Court also notes that on May 16, 2019, after filing this lawsuit, Plaintiffs were enjoined

from proceeding as a plaintiff in a proceeding in this District unless they are represented by a

licensed attorney admitted to practice in this Court or unless they first obtain permission to proceed

pro se. Case No. 6:19-cv-00031-JDK, Docket. No. 22. These requirements were implemented

because of Plaintiffs’ multiple frivolous lawsuits. This action is no different, and therefore

Plaintiffs’ complaint in this action will be dismissed with prejudice. Garrett v. Selby Connor

Maddux & Janer, 425 F.3d 836, 838 n.2 (10th Cir. 2005).

       After reviewing Plaintiffs’ Objections (Docket No. 6) and the relevant pleadings and filings

in this case, the Court agrees with the Magistrate Judge’s determination that this action fails to




                                                  3
state any claim upon which relief may be granted. Accordingly, the Count finds that the Magistrate

Judge appropriately determined that the above-captioned case should be dismissed with prejudice.

   III.      CONCLUSION

          Having made a de novo review of the objected-to portions of the Report and

Recommendation (Docket No. 4), the Court finds, for the reasons explained above, that Plaintiffs’

Objections (Docket No. 6) should be OVERRULED and the Magistrate Judge’s Report (Docket

No. 4) should be ADOPTED. The above-captioned case is DISMISSED WITH PREJUDICE

for failure to state a claim upon which relief may be granted. Furthermore, the Court ORDERS

that all other pending motions be DENIED as MOOT.

          So ORDERED and SIGNED this 17th day of June, 2019.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                                4
